Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-18 recite “determining a theoretical instance number corresponding to the actual performance index”.
However, the specification nominally discloses or, at best, repeats what is claimed about the “theoretical instance number”, the “determination” of such as embodied within Figures 2-4, steps 202, 302 and 402, and also a “theoretical instance number determining unit”. It is found that the specification is silent as to as any disclosure for what constitutes the “theoretical instance number” such that it could be readily determined in a particular manner(s), much less one “corresponding to the actual performance index”. The implication that such an “instance number is “theoretical” means that there is some sort of theory, process, and/or specific ways or means behind the determination of the number; however, such is not readily apparent within the instant disclos
Claims 5, 11, and 17 further recite wherein the “determination” “further comprises” “querying, in a corresponding table pre-recording a corresponding relationship between performance indexes and instance numbers, the theoretical instance number corresponding to the actual performance index”. Paragraphs 0035-0036, 0065, and 0090 of the application as published does appear to teach such limitations. However, even if the mere fact that the “theoretical instance number” is predetermined in some manner such that a “table” may be used to correlate the number with a “performance index”, the fact remains that there is no disclosure of how such a number is determined so as to make or use the invention commensurate in scope with these claims.
Therefore, it follows that one skilled in the art would not have been able to make and/or use the invention in the manner claimed without undue experimentation as one skilled in the art would not know what how to determine the “theoretical instance number” as claimed to the extent that they are not properly enabled.
It is emphasized that it has been held that the specification must provide enablement commensurate with the full scope of the claim. See AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003) and MPEP 2164.08. It is also emphasized that the specification, not the knowledge of one skilled in the art, must supply the novel aspects of an invention in order to constitute adequate enablement. See Automotive Technologies International Inc. v. BMW of North America Inc., 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007). See MPEP §§ 2161.01, 2164.06(a).
It has been held in In re Wands that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
While respect to these factors, as explained in detail above, the disclosure is inadequate to constitute an adequate disclosure. Assuming arguendo that Applicant’s invention is, in fact, novel, while the nature of the invention may have been considered to be predictable given the knowledge one skilled in the art had, in one sense, regarding computer programs and how one can write a computer program to perform operations as claimed, the quantity of experimentation necessary to make and/or use the invention using the disclosure is undue since it was known by one of ordinary skill that writing computer programs requires a substantial level of skill and takes a substantial amount of effort to create a program that operates in its intended fashion. Trial and error and pitfalls such as infinite loops and undesired output resulting from imperfectly written computer programs was known and expected and one of ordinary skill would expect such unpredictability in creating a program that operates correctly. It is common knowledge within the computer networking art that using specific algorithms to perform certain functions is required in order to achieve the intended result, especially when the intended result is theoretical in nature. Otherwise, unpredictable results or errors may result. However, since the disclosure gives no amount of direction with respect to what novel steps are being performed to “determine” a “theoretical instance number” which corresponds to any sort of value including an “actual performance value” and, more importantly, how the rest of the claimed functions would use such a “theoretical instance number” in order to achieve the invention as claimed, the existence of any working examples appears to be non-existent and the quantity of experimentation necessary extends beyond any reasonable threshold and would therefore be undue. Again, the specification, not the knowledge of one skilled in the art, must supply the novel aspects of an invention in order to constitute adequate enablement.
Therefore, claim(s) 1-18 fail to comply with the enablement requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	The following are examples of such narrative and indefinite language.
	Claims 1-18 recite “acquiring an actual performance index of a current time window”. It is unclear how an informational value like an “actual performance index” can be obtained from a range of a time period such that the claims fail to define the “current” nature of the “time window” or from what limitations such is based as to formulate the “actual performance index” to be “acquired”. It is further unclear from what element the “actual performance index” is obtained from.
	Claims 1-18 further recite “requesting, in response to the theoretical instance number being greater than an instance creating upper limit of a current edge computing node, another edge computing node having an instance addition capability to jointly create an instance of a number equal to the theoretical instance number”. It is unclear how a single “instance” is “of a number equal to the theoretical instance number”. 
	Claims 3, 9, and 15 recite “calculating a second difference according to the theoretical instance number and the instance creating upper limit”. However, the claim fails to recite a “first difference”. Therefore, it is unclear whether a “first difference” was intended to be recited.
 	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 111 338 760 A to Chen et al (“Chen”).
Regarding claim 1, Chen taught a method for adjusting an instance number, the method comprising:
acquiring an actual performance index of a current time window; (consider paragraphs 0016, 0018, 0024-0028 and 0111-0118, specifically “obtaining the first queuing delay of the current edge computing node and the second queuing delay of the target edge computing node according to the scaling request…Constructing a decision model according to the average delay, the performance parameters of the current edge computing node, and the performance parameters of the target edge computing node")
determining a theoretical instance number corresponding to the actual performance index; (consider paragraphs 0017, 0019, 0026-0032, and 0111-0118, specifically “Determine an average delay for the service instance to perform operations according to the first queuing delay and the second queuing delay…Determine the scaling behavior corresponding to the scaling request according to the decision model; the scaling behavior includes: service instance replication, service instance expansion, service instance migration, and service instance merging”)
requesting, in response to the theoretical instance number being greater than an instance creating upper limit of a current edge computing node, another edge computing node having an instance addition capability to jointly create an instance of a number equal to the theoretical instance number, wherein different edge computing nodes have different instance creating upper limits due to a performance difference. (consider paragraphs 0016-0025, 0021-0027 and 0111-0118, specifically “The conditions and thresholds for the scaling of the service instance generally need to be determined according to the characteristics of the system and users. The requirements and application characteristics are determined, and this step analyzes the case that the scaling request has been issued…Receive a scaling request of the service instance” and wherein “The user service request is to migrate the user service request to the target service instance.").
Claims 7 and 13 recite an electronic device and non-transitory computer readable storage medium that contain substantially the same limitations as recited in claim 1 and are also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Chen.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is directed to subject matter relating to the claimed invention, specifically scaling up computer node instances according to the performance of the node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459